 

Exhibit 10.27

FIRST AMENDMENT TO OFFICE LEASE

This FIRST AMENDMENT TO OFFICE LEASE (“First Amendment”) is made and entered
into as of the 18th day of August, 2010, by and between KILROY REALTY, L.P., a
Delaware limited partnership (“Landlord”), and DEXCOM, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Office Lease dated March 31,
2006 (the “Lease”), whereby Landlord leases to Tenant and Tenant leases from
Landlord those certain premises consisting of approximately 66,400 rentable
square feet (“Existing Premises”), which Existing Premises constitutes the
entirety of that certain office building located at 6340 Sequence Drive, San
Diego, California (“6340 Building”).

B. Tenant desires to expand the Existing Premises to include a total of 62,415
rentable square feet of space comprising (i) that certain space consisting of
approximately 36,444 rentable square feet of space (the “6310 Initial Premises”)
comprising (x) the entire second (2nd) floor, as well as (y) a portion of the
first (1st) floor comprising, amongst other areas, the lobby, the training room,
the IT room and the locker room (the “6310 Initial First Floor Premises”), both
of which foregoing areas (x) and (y) are located in that certain office building
located at 6310 Sequence Drive, San Diego (the “6310 Building”), which 6310
Building is adjacent to the 6340 Building, and (ii) that certain space
consisting of all of the remaining, approximately 25,971 rentable square feet of
space in the 6310 Building (the “6310 Must-Take Premises”) all of which is
located on the balance of the first (1st) floor of such 6310 Building, and to
make other modifications to the Lease. The 6310 Initial Premises and 6310
Must-Take Premises are more particularly delineated on Exhibit A-1 and
Exhibit A-2 attached hereto and made a part hereof. The 6310 Initial Premises
and the 6310 Must-Take Premises are, collectively, the “6310 Expansion
Premises.” In connection with the foregoing, Landlord and Tenant desire to amend
the Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.

2. Modification of Premises.

2.1. 6310 Initial Premises. Effective as of September 15, 2010 (the “Expansion
Commencement Date”), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the 6310 Initial Premises. Consequently, effective upon the Expansion
Commencement Date, the Existing Premises shall be expanded to include the 6310
Initial Premises (the Existing Premises together with the 6310 Initial Premises
are sometimes collectively referred to herein as the “Initially Expanded
Premises”). Landlord and Tenant hereby acknowledge that the Initially Expanded
Premises shall, effective as of the Expansion Commencement Date, contain a total
of approximately 102,844 rentable square feet. For the period ending on the day
immediately preceding the 6310 Must-Take Premises Commencement Date, the
Initially Expanded Premises is also referred to in the underlying Lease as the
“Premises.”



--------------------------------------------------------------------------------

 

2.2. 6310 Must-Take Premises. Effective as of the earlier to occur of (i) the
date Tenant first commences to conduct its “Business Operations” (as that term
is defined below) from any portion of the 6310 Must-Take Premises, and
(ii) September 1, 2012 (as applicable, the “6310 Must-Take Premises Commencement
Date”), Tenant shall lease from Landlord and Landlord shall lease to Tenant the
6310 Must-Take Premises. For purposes hereof, “Business Operations” shall mean
(i) the stationing of employees in any portion of the 6310 Must-Take Premises,
or (ii) the operating of equipment in any portion of the 6310 Must-Take
Premises, or (iii) the storing of items related to Tenant’s business in a total
area which is larger than 500 rentable square feet of space in the 6310
Must-Take Premises; provided, however, in no event shall “Business Operations”
be deemed to have commenced in the 6310 Must-Take Premises if Tenant, its
employees or agents are (a) solely using the restrooms located in the 6310
Must-Take Premises, (b) Tenant, its employees or agents are solely using 500
rentable square feet of space or less in the 6310 Must-Take Premises to store
items related to its business (subject to Landlord’s reasonable rules and
regulations), and/or (c) solely constructing “Improvements” (as that term is
defined in Section 2.1.1 of the Work Letter) in the 6310 Must-Take Premises for
a period of not more than eight (8) weeks prior to the Must-Take Premises
Commencement Date. Landlord shall deliver possession of the 6310 Must-Take
Premises to Tenant concurrently with its delivery of possession of the 6310
Initial Premises to Tenant, and therefore during the period prior to the 6310
Must-Take Premises Commencement Date, other than (i) Tenant’s obligation to pay
Base Rent with respect to the 6310 Must-Take Premises, and (ii) Tenant’s right
to use the 6310 Must-Take Premises for the Permitted Use, all of the terms and
conditions of the Lease shall apply during the period occurring prior to the
date immediately preceding the 6310 Must-Take Premises Commencement Date as if
the 6310 Must-Take Premises Commencement Date had occurred (it nevertheless
being acknowledged that the 6310 Must-Take Premises Commencement Date shall not
actually occur until the occurrence of the same pursuant to the terms of this
Section 2.2). Therefore, concurrently with Landlord’s delivery of possession of
the 6310 Initial Premises, Tenant shall be obligated to pay Tenant’s Share of
Direct Expenses in connection with the 6310 Expansion Premises in accordance
with the terms of Article 4 of the Lease, and Section 5.2 of this First
Amendment. Tenant shall accept the 6310 Initial Premises and Base Building from
Landlord in their presently existing, “as-is” condition, and Landlord and Tenant
hereby acknowledge that effective as of the 6310 Must-Take Premises Commencement
Date, the “Premises” shall be comprised of the Existing Premises, the 6310
Initial Premises and the 6310 Must-Take Premises (i.e., the entire 6340 Building
and the entire 6310 Building).

2.3. No-Remeasurement of 6310 Expansion Premises. For purposes of the Lease (as
hereby amended), “rentable square feet” of the 6310 Expansion Premises (i.e.,
the 6310 Initial Premises and the 6310 Must-Take Premises) shall be deemed as
set forth in Recital B of this First Amendment, and therefore neither Landlord
nor Tenant shall have the right to re-measure the Premises at any time during
the Expansion Term. Landlord represents that to its knowledge and belief that if
it were to re-measure the 6310 Building using Office Building: Methods of
Measurement and Calculating Rentable Area – 2010 (Method B) as applicable to
single-tenant buildings (i.e., rentable square footage equating to Gross
Building Area), the 6310 Building would not contain less than 62,415 rentable
square feet of space.

2.4. Relocation Inquiry Notice. Provided that Tenant remains in occupancy of the
entire then-existing Premises, Tenant may, within the first three (3) years
following the Expansion Commencement Date, deliver to Landlord a notice (the
“Relocation Interest Notice”) indicating Tenant is interested in relocating the
Premises to up to 310,000 rentable square feet of contiguous space (the
“Relocation Interest Space”) in another Landlord-owned building in the
“Comparable Area” (as that term is defined in Section 2.2.2 of the Lease). Such
Relocation Interest Notice shall identify Tenant’s desired specifications of the
Relocation Interest Space. During the two (2) month period following Landlord’s
receipt of the Relocation Interest Notice from Tenant, Landlord shall notify
Tenant (the “Relocation Interest Response Notice”) from time to time if
Relocation Interest Space within another Landlord owned Building is “Available
for Lease” (as that term is defined below). The Relocation Interest Response
Notice shall describe the Relocation Interest Space and the economic terms upon
which Landlord is willing to lease such space to third-parties. For the purposes
hereof, the term “Available for Lease” shall mean such space is then-vacant and
unleased, or is otherwise scheduled to become vacant (including, without
limitation, as a result of any scheduled expiration of the terms of a lease for
such space) within two (2) months after the date of Landlord’s receipt of the
Relocation Interest Notice, provided that any such space shall not be deemed to
be Available for Lease if and to the extent the same is (i) then subject to any
lease or any expansion, extension, first offer, first refusal or other expansion
rights of another tenant of the particular project in which the Relocation
Interest Space is located, or (ii) the subject, in whole or in part, of ongoing
discussions with respect to a lease of such space to a third party, as evidenced
by a written lease proposal, letter of intent, term sheet, or lease document
delivered or received by Landlord within the one-hundred eighty (180) day period
immediately preceding Landlord’s receipt of the Relocation Interest Notice. In
the event both Landlord and Tenant agree to relocate the Premises to Relocation
Interest Space in another Landlord-owned building (each in their sole and
absolute discretion) upon economic and non-economic terms agreeable to both
Landlord and Tenant (again, each in their sole and absolute discretion),
Landlord and Tenant shall within thirty (30) days after the date upon which
Tenant executes a letter of intent (or its equivalent) for the lease of such
Relocation Interest Space, execute an amendment to the Lease (as hereby amended)
relocating the Premises to the Relocation Interest Space, and Tenant shall lease
such Relocation Interest Space on the economic and non-economic terms mutually
agreeable to Landlord and Tenant (each in their sole and absolute discretion).
Tenant shall not have any rights under this Section 2.4, and Landlord shall have
no obligations hereunder, if, as of the date of Tenant’s delivery of the
Relocation Interest Notice, an Event of Default exists. The rights contained in
this Section 2.4 shall be personal to the Tenant originally named herein (the
“Original Tenant”) and any Permitted Transferee and may only be exercised by the
Original Tenant or a Permitted Transferee (and not any other assignee, sublessee
or other transferee of the Original Tenant’s interest in the Lease). The
obligations contained in this Section 2.4 shall apply only to the Landlord
originally named herein, and therefore any future landlord shall have no
obligation to comply with the terms of this Section 2.4, and no such future
landlord shall have any obligation to provide Tenant with a Relocation Interest
Response Notice.

 

  -2-  



--------------------------------------------------------------------------------

 

3. Term.

3.1. Extension of Existing Premises Lease Term. Landlord and Tenant acknowledge
that Tenant’s lease of the Existing Premises is scheduled to expire on April 30,
2014, pursuant to the terms of the Lease. Notwithstanding anything to the
contrary in the Lease, the term of Tenant’s lease of the Existing Premises shall
be extended to expire coterminously with the term of Tenant’s lease of the 6310
Expansion Premises on November 30, 2016 (the “Lease Expiration Date”), unless
sooner terminated as provided in the Lease, as hereby amended. The period of
time commencing on the Expansion Commencement Date (i.e., September 15, 2010)
and terminating on the Lease Expiration Date (i.e., November 30, 2016) shall be
referred to herein as the “Expansion Term.”

3.2. The 6310 Initial Premises. The term of Tenant’s lease of the 6310 Initial
Premises (the “6310 Initial Premises Term”) shall commence on the 6310 Initial
Premises Commencement Date (i.e., September 15, 2010) and shall expire on the
Lease Expiration Date (i.e., November 30, 2016), unless sooner terminated or
otherwise extended as expressly provided in the Lease, as hereby amended.

3.3. The 6310 Must-Take Premises. The term of Tenant’s lease of the 6310
Must-Take Premises (the “6310 Must-Take Premises Term”) shall commence on the
6310 Must-Take Premises Commencement Date (i.e., the earlier to occur of (i) the
date Tenant first commences to conduct its “Business Operations” from any
portion of the 6310 Must-Take Premises, and (ii) September 1, 2012) and shall
expire on the Lease Expiration Date (i.e., November 30, 2016), unless sooner
terminated as provided in the Lease, as hereby amended.

3.4. Option Term. Notwithstanding any provision contained in the Lease to the
contrary, Landlord and Tenant hereby acknowledge and agree that the option to
extend the Lease Term contained in Section 2.2 (Option Term) of the Lease shall
continue to apply to the Premises identified herein (i.e., the Existing
Premises, together with both the 6310 Initial Premises and 6310 Must-Take
Premises) as of the end of the Expansion Term; provided, however, effective as
of the date of this First Amendment, such Section 2.2 shall be revised such that
all references therein to the “initial Lease Term” shall be revised to read the
“Expansion Term.”

3.5. Option Term Refurbishment Allowance. In the event that Tenant effectively
exercises its Option Right pursuant to the terms and conditions of Section 2.2
of the Lease (as amended by Section 3.4 of this First Amendment), then Tenant
shall be entitled to a refurbishment allowance from Landlord (the “Option Term
Refurbishment Allowance”) in connection with the corresponding Option Right in a
total amount equal to Five and 00/100 Dollars ($5.00) per rentable square foot
of the then existing Premises for the costs relating to the design and
construction of improvements, alterations, additions or changes which are
permanently affixed to the Premises (collectively, the “Option Term
Alterations”) after such date. Any such Option Term Alterations shall be
constructed/installed in accordance with the terms of Article 8 of the Lease.
Following the completion of any such Alterations, the Option Term Refurbishment
Allowance shall be disbursed in accordance with Landlord’s standard disbursement
procedures, including, without limitation, following Landlord’s receipt of
(i) evidence (i.e., invoices or other documentation reasonably satisfactory to
Landlord) of payment for the Option Term Alterations, and (ii) fully executed,
unconditional lien releases from all contractors, subcontractors, laborers,
materialmen, and suppliers used by Tenant in connection with Option Term
Alterations. In no event shall Landlord be obligated to disburse any portion of
the Option Term Refurbishment Allowance subsequent to the date which is twelve
(12) months from the date on which the Option Term commences, nor shall Landlord
be obligated to disburse any amount in excess of Five and 00/100 Dollars ($5.00)
per rentable square foot of the then existing Premises in connection with the
construction of the Option Term Alterations with respect to the Option Term. No
portion of the Option Term Refurbishment Allowance, if any, remaining after the
construction of the Option Term Alterations shall be available for use by
Tenant.

 

  -3-  



--------------------------------------------------------------------------------

 

4. Base Rent.

4.1. Existing Premises. Notwithstanding anything to the contrary in the Lease as
hereby amended, the Base Rent schedule in Section 4 of the Summary of Basic
Lease Information of the Lease is hereby amended and restated as follows:

 

Period During

Expansion Term

   Annualized
Base Rent*      Monthly
Installment
of Base Rent*      Approximate Monthly
Rental Rate
per Rentable
Square Foot*  

September 1, 2009 to August 31, 2010

   $ 1,209,993.00       $ 100,832.75       $ 1.519   

September 1, 2010 to August 31, 2011

   $ 1,258,392.00       $ 104,866.00       $ 1.579   

September 1, 2011 to August 31, 2012

   $ 1,308,729.00       $ 109,060.75       $ 1.642   

September 1, 2012 to August 31, 2013

   $ 1,361,079.00       $ 113,423.25       $ 1.708   

September 1, 2013 to August 31, 2014

   $ 1,415,520.00       $ 117,960.00       $ 1.777   

September 1, 2014 to August 31, 2015

   $ 1,458,390.90       $ 121,532.58         1.830   

September 1, 2015 to August 31, 2016

   $ 1,501,888.30       $ 125,157.36       $ 1.885   

September 1, 2016 to November 30, 2016

   $ 1,547,206.90       $ 128,933.91       $ 1.942   

 

* The Monthly Installment of Base Rent (and Annualized Base Rent) for the period
commencing September 1, 2014, and ending on August 31, 2015, was calculated by
multiplying the applicable Monthly Rental Rate per Rentable Square Foot by the
number of rentable square feet of space in the 6340 Building, which Monthly
Rental Rate per Rentable Square Foot was calculated by increasing the prior
Monthly Rental Rate per Rentable Square Foot (i.e., $1.777) by three percent
(3%). In all subsequent Lease Years (as defined in Section 2.1 of the Lease),
the calculation of the Monthly Installment of Base Rent (and corresponding
Annualized Base Rent) reflects an annual increase of three percent (3.0%) in the
Monthly Rental Rate per Rentable Square Foot.

 

  -4-  



--------------------------------------------------------------------------------

 

4.2. The 6310 Expansion Premises. Commencing on the Expansion Commencement Date
and continuing throughout the Expansion Term, Tenant shall pay to Landlord
monthly installments of Base Rent for the entire 6310 Expansion Premises** as
follows:

Period During

Expansion Term

   Annualized
Base Rent*     Monthly
Installment
of Base Rent*     Approximate
Monthly
Rental Rate
per Rentable
Square Foot*  

September 15, 2010 to August 31, 2011**¯***

   $ 612,259.20 ¯***    $ 51,021.60 ¯***    $ 1.40   

September 1, 2011 to August 31, 2012**

   $ 629,752.32      $ 52,479.36      $ 1.44   

September 1, 2012 to August 31, 2013

   $ 1,112,430.03      $ 92,702.50      $ 1.49   

September 1, 2013 to August 31, 2014

   $ 1,145,802.94      $ 95,483.58      $ 1.53   

September 1, 2014 to August 31, 2015

   $ 1,180,177.02      $ 98,348.09      $ 1.58   

September 1, 2015 to August 31, 2016

   $ 1,215,582.33      $ 101,298.53      $ 1.62   

September 1, 2016 to November 30, 2016

   $ 1,250,796.60      $ 104,233.05        1.67   

 

* The initial Monthly Installment of Base Rent (and Annualized Base Rent) was
calculated by (A) multiplying the applicable Monthly Rental Rate per Rentable
Square Foot by the then-applicable number of rentable square feet of space in
the Initially Expanded Premises or in the 6310 Expansion Premises, as
appropriate, and (B) increasing such amount by the “Additional Monthly Base
Rent,” if any, as that term is set forth in Section 2.1.2 of the Work Letter
Agreement, attached hereto as Exhibit B. In all subsequent Lease Years, the
calculation of the Monthly Installment of Base Rent (and corresponding
Annualized Base Rent) reflects an annual increase of three percent (3.0%).

** The foregoing schedule assumes the Must-Take Premises Commencement Date
occurs on September 1, 2012. To the extent the Must-Take Premises Commencement
Date occurs prior to September 1, 2012, the foregoing schedule shall be updated
such that the Monthly Installment of Base Rent is recalculated based upon the
entire 6310 Expansion Premises (i.e., inclusive of the 6310 Must-Take Premises)
from and following the 6310 Must-Take Premises Commencement Date.

*** Pursuant to the terms of Section 3.1 of the Lease, as the Lease Commencement
Date falls on a day of the month which is not the first day of such month, the
Rent for such fractional month shall accrue on a daily basis and shall total an
amount equal to the product of (i) a fraction, the numerator of which is the
number of days in such fractional month and the denominator of which is the
actual number of days occurring in such calendar month, and (ii) the
then-applicable monthly installment of Rent. Accordingly, Tenant hereby
acknowledges and agrees that the Base Rent due and owing under the Lease with
respect to the Initial 6310 Premises for the period commencing November 15,
2010, and ending November 30, 2010, is equal to Twenty-Seven Thousand Two
Hundred Eleven and 52/100 Dollars ($27,211.52), and that such amount shall be
paid by Tenant to Landlord on or before the Expansion Commencement Date.

¯ Subject to the terms set forth in Section 4.3 below, the Base Rent
attributable to the period commencing on September 15, 2010, and ending on
November 14, 2010 shall be abated. Accordingly, Tenant hereby acknowledges and
agrees that, with respect to the Base Rent due and owing under the Lease for the
Initial 6310 Premises for the period commencing November 15, 2010, and ending
November 30, 2010, is equal to Twenty-Seven Thousand Two Hundred Eleven and
52/100 Dollars ($27,211.52).

 

  -5-  



--------------------------------------------------------------------------------

 

4.3. Base Rent Abatement. Provided that no Event of Default is then occurring,
then during the period beginning on the Expansion Commencement Date and ending
on November 14, 2010 (the “Base Rent Abatement Periods”), Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the 6310 Initial
Premises for such Base Rent Abatement Period (the “Base Rent Abatement”). Tenant
acknowledges and agrees that notwithstanding such Base Rent Abatement, such
abatement of Base Rent shall have no effect on the calculation of any future
increases in Base Rent, Operating Expenses or Tax Expenses payable by Tenant
pursuant to the terms of the Lease (as hereby amended), which increases shall be
calculated without regard to such abatement of Base Rent or corresponding
abatement periods. Such Base Rent Abatement has been granted to Tenant as
additional consideration for entering into this First Amendment, and for
agreeing to pay the “rent” and performing the terms and conditions otherwise
required under the Lease, as amended. Notwithstanding anything to the contrary
set forth in this Section 4.3, to the extent an Event of Default is then
occurring, then Landlord may at its option, by notice to Tenant, elect, in
addition to any other remedies Landlord may have under the Lease, one or both of
the following remedies: (i) that Tenant shall immediately become obligated to
pay to Landlord all Base Rent abated hereunder during the Base Rent Abatement
Period, with interest as provided pursuant to the Lease from the date such Base
Rent would have otherwise been due but for the abatement provided herein, or
(ii) that the dollar amount of the unapplied portion of the Base Rent Abatement
as of such Event of Default shall be converted to a credit to be applied to the
Base Rent applicable to the Premises at the end of the Expansion Term and Tenant
shall immediately be obligated to begin paying Base Rent for the entire Premises
in full.

5. Tenant’s Share of Building Direct Expenses.

5.1. Existing Premises. Notwithstanding the extension of the Lease Term as
provided herein, Tenant shall continue to be obligated to pay Tenant’s Share of
the annual Direct Expenses in connection with the Existing Premises which arise
or accrue prior to April 30, 2014, in accordance with the terms of Article 4 of
the Lease. Effective as of May 1, 2014, and continuing through the Lease
Expiration Date, Tenant shall pay Tenant’s Share of all Direct Expenses in
connection with the Existing Premises which arise or accrue on or after May 1,
2014, in accordance with the terms of Article 4 of the Lease.

5.2. 6310 Expansion Premises. Except as specifically set forth in this
Section 5.2, commencing on the Expansion Commencement Date, Tenant shall pay
Tenant’s Share of Direct Expenses in connection with the 6310 Expansion Premises
in accordance with the terms of Article 4 of the Lease (i.e., Tenant’s Share of
the 6310 Expansion Premises shall equal one hundred percent (100%)); provided,
however, that with respect to the calculation of Tenant’s Share of Direct
Expenses in connection with the 6310 Expansion Premises, notwithstanding the
management fee set forth in Section 4.2.4(vi) of the Lease, Landlord’s
management fee attributable to the 6310 Building portions of the Project shall
not exceed three percent (3%) of the then-current Base Rent attributable to the
6310 Expansion Premises.

6. Improvements. Except as specifically set forth herein, Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the 6310 Expansion Premises, and Tenant shall accept the 6310
Expansion Premises in its presently existing, “as-is” condition. Notwithstanding
the foregoing, Landlord shall construct the improvements in the 6310 Expansion
Premises pursuant to the terms of the Work Letter Agreement, attached hereto as
Exhibit B.

7. Broker. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than Irving Hughes (the “Broker”), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this First Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including, without limitation, reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party’s dealings with any real estate
broker or agent, other than the Broker, occurring by, through, or under the
indemnifying party. The terms of this Section 7 shall survive the expiration or
earlier termination of this First Amendment.

 

  -6-  



--------------------------------------------------------------------------------

 

8. Parking.

8.1. In General. Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Term, Tenant shall be entitled to rent up to two
hundred fourteen (214) unreserved parking passes and seven (7) handicap parking
passes adjacent to the 6310 Building in connection with Tenant’s lease of the
6310 Expansion Space (the “Expansion Parking Passes”). In connection with
Tenant’s continued lease of the Existing Premises (and in addition to the
Expansion Parking Passes), effective as of the Expansion Commencement Date,
rather than the parking passes originally identified in Section 9 of the Summary
of Basic Lease Information of the Lease, Tenant shall, subject to the terms of
Section 8.2 below, be entitled to use, in connection with its lease of the
Existing Premises and the 6310 Expansion Premises, an aggregate total of four
hundred thirty-three (433) parking passes (or spaces, as the case may be)
comprised of (i) one hundred thirty-six (136) unreserved parking passes adjacent
to the 6340 Building, (ii) six (6) handicap parking passes adjacent to the 6340
Building, (iii) seventy (70) parking passes adjacent to that certain office
building located at 6260 Sequence Drive, San Diego (the parking passes set forth
in items (i) through (iii) being, collectively, the “Amended 6340 Parking
Passes”), and (iv) the Expansion Parking Passes. Except as set forth in this
Section 8, Tenant shall lease the Expansion Parking Passes, the Amended 6340
Parking Passes, and the “Supplemental Parking Passes” (defined in Section 8.2
below) (as applicable) in accordance with the provisions of Article 28 of the
Lease, and such Expansion Parking Passes, Amended 6340 Parking Passes, and
Supplemental Parking Passes shall be subject to all of the terms, conditions and
covenants of Article 28 of the Lease which do not conflict with the provisions
of this Section 8.

8.2. Supplemental Parking Passes. During the Expansion Term specified herein
(i.e., through November 30, 2016), Tenant shall have the right (but not the
obligation) to use up to an additional one hundred (100) parking passes (the
“Supplemental Parking Passes”) in the parking facility serving that building
located at 10243 Genetic Center Drive in San Diego. The cost of each of such
Supplemental Parking Passes which Tenant has elected to use pursuant to this
Section 8.2, shall be Twenty-Five and 00/100 Dollars ($25.00) per pass per month
(the “SPP Charge”), but shall be increased on each anniversary of the Expansion
Commencement Date occurring during the Expansion Term to an amount equal to one
hundred three percent (103%) of the monthly SPP Charge in effect immediately
prior to the applicable anniversary of the Expansion Commencement Date.
Nevertheless (and notwithstanding the fact that Tenant shall pay the SPP Charge
in connection with Tenant’s use of the Supplemental Parking Passes), Tenant
shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the use of such Supplemental Parking
Passes by Tenant or the use of the parking facility in which the Supplemental
Parking Passes are located by Tenant. The location of the Supplemental Parking
Passes will be limited to the upper level of the parking structure serving the
building located at 10243 Genetic Center Drive in San Diego, but the exact
location on such upper level shall otherwise be determined by Landlord at the
time Tenant elects to exercise its rights under this Section 8.2. Tenant may
exercise its right to any number of the then-available Supplemental Parking
Passes, up to an aggregate total of one hundred (100), beginning on
September 15, 2010, with written notice of commencement from Tenant to Landlord
which specifies the number of Supplemental Parking Passes it wishes to exercise,
provided that once Tenant has elected its right to lease each such Supplemental
Parking Pass pursuant to the terms of this Section 8.2, such Supplemental
Parking Passes shall be leased by Tenant for the entire remaining Expansion Term
(i.e., through November 30, 2016). The locations of the Expansion Parking
Passes, the Amended 6340 Parking Passes as well as the Supplemental Parking
Passes is set forth on Exhibit C attached hereto and made a part hereof.

9. Signage. Effective upon the Expansion Commencement Date, all signage rights
and responsibilities set forth in Article 23 of the Lease in connection with the
Existing Premises shall additionally apply with respect to the 6310 Expansion
Premises; provided, however, the logo to be displayed on such signage, which
logo is identified on Exhibit D, is hereby approved by Landlord, and Landlord
hereby consents to Tenant’s Building-top signage on the 6310 Building having
dimensions of up to three (3) feet high and twenty-five (25) feet long;
provided, however, all other aspects of Tenant’s signage (including, but not
limited to, color and lighting) shall be subject to Landlord’s prior written
approval (which approval shall not be unreasonably withheld, conditioned or
delayed). Tenant hereby acknowledges that, notwithstanding any approval by
Landlord of Tenant’s logo as well as the dimensions applicable to Tenant’s
Building-top sign on the 6310 Building, Landlord has made no representations or
warranty to Tenant with respect to the probability of obtaining the necessary
governmental approvals and/or permits for the same.

 

  -7-  



--------------------------------------------------------------------------------

 

10. Notices. Notwithstanding any provision to the contrary set forth in the
Lease, effective as of the date of this First Amendment, any Notices to Landlord
must be sent, transmitted, or delivered, as the case may be, to the following
addresses:

DexCom, Inc.

6340 Sequence Drive

San Diego, California 92121

Attention: Jess Roper and

                 John Lister, Esq.

11. “Project”/”Building Definition. Landlord and Tenant hereby expressly
acknowledge and agree that the definition of the “Project” (as that term is
originally defined in Section 1.1.2 of the Lease) shall be revised to mean
(i) the 6340 Building and its Common Areas, (ii) the land (which is improved
with landscaping, parking facilities and other improvements) upon which the 6340
Building and its Common Areas are located, (iii) the 6310 Building and its
Common Areas, and (iv) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the 6310 Building and its Common
Areas are located. As used in the Lease (as amended), the defined term
“Building” shall refer to the 6340 Building or the 6310 Building (as the case
may be).

12. No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall apply with respect to the 6310
Expansion Premises and shall remain unmodified and in full force and effect.

[Signatures follow on next page]

 

  -8-  



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”:   “TENANT”:

KILROY REALTY, L.P.,

a Delaware limited partnership

 

DEXCOM, INC.,

a Delaware corporation

By:

 

Kilroy Realty Corporation,

a Maryland corporation,

General Partner

  By:  

/s/ Jess Roper

 

Its: V.P. & C.F.O.

       By:  

/s/ Steven Pacelli

 

Its: Chief Operating Officer

  By:   

/s/ Tyler Rose

 

Its: E.V.P. & C.F.O.

     

By:

   /s/ Heidi Roth         

Its: Sr. V.P. & Controller

   

 

  -9-  



--------------------------------------------------------------------------------

 

EXHIBIT A-1

6340/6310 SEQUENCE DRIVE

OUTLINE OF 6310 INITIAL PREMISES

LOGO [g113726ex10_27pg10new.jpg]

 

  EXHIBIT A-1     -1-  



--------------------------------------------------------------------------------

 

LOGO [g113726ex10_27pg11new.jpg]

 

  EXHIBIT A-1     -2-  



--------------------------------------------------------------------------------

 

EXHIBIT A-2

6340/6310 SEQUENCE DRIVE

OUTLINE OF THE 6310 MUST-TAKE PREMISES

LOGO [g113726ex10_27pg12new.jpg]

 

  EXHIBIT A-2     -1-  



--------------------------------------------------------------------------------

 

EXHIBIT B

6340/6310 SEQUENCE DRIVE

WORK LETTER AGREEMENT

This Work Letter Agreement shall set forth the terms and conditions relating to
the construction of the improvements in the 6310 Expansion Premises. This Work
Letter Agreement is essentially organized chronologically and addresses the
issues of the construction of the 6310 Expansion Premises, in sequence, as such
issues will arise during the actual construction of the 6310 Expansion Premises.
All references in this Work Letter Agreement to Articles or Sections of “this
Amendment” shall mean the relevant portion of the First Amendment to which this
Work Letter Agreement is attached as Exhibit B and of which this Work Letter
Agreement forms a part, all references in this Work Letter Agreement to “this
Lease” or “the Original Lease” shall mean the relevant portion of Articles 1
through 29 of the Lease and all references in this Work Letter Agreement to
Sections of “this Work Letter Agreement” shall mean the relevant portion of
Sections 1 through 5 of this Work Letter Agreement. Capitalized terms used in
this Work Letter Agreement shall have the same meaning as those terms are used
and defined in the Lease, unless such terms are otherwise defined in this Work
Letter Agreement.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1 Base Building as Constructed by Landlord. Upon the full execution and
delivery of this First Amendment by Landlord and Tenant, Landlord shall deliver
the 6310 Initial Premises and “Base Building,” as that term is defined below, to
Tenant, and Tenant shall accept the 6310 Initial Premises and Base Building from
Landlord in their presently existing, “as-is” condition. The “Base Building”
shall consist of those portions of the Premises which were in existence prior to
the construction of any improvements in the 6310 Initial Premises for the prior
tenant of the 6310 Initial Premises.

1.2 HVAC, Plumbing and Electrical Systems. Notwithstanding anything to the
contrary set forth in the Original Lease, the Amendment or Section 1.1 of this
Work Letter Agreement, above, and subject to the TCCs of the last sentence of
Section 1.1.1 of the Original Lease, Landlord shall, upon its delivery of the
6310 Expansion Premises to Tenant, cause the Base Building’s HVAC, plumbing and
electrical systems to be in good working order.

SECTION 2

IMPROVEMENTS

2.1 In General.

2.1.1 Improvement Allowance. Tenant shall be entitled to a one-time improvement
allowance (the “6310 Expansion Premises Improvement Allowance”) in a total
amount equal to Three Hundred Twelve Thousand Seventy-Five and 00/100 Dollars
($312,075.00) (which amount was calculated based upon Five and 00/100 ($5.00)
per Rentable Square Foot for each of the 62,415 Rentable Square Feet of space in
the 6310 Expansion Premises) comprising the sum of (i) One Hundred Eighty-Two
Thousand Two Hundred Twenty and 00/100 Dollars ($182,220.00) (i.e., Five and
00/100 Dollars ($5.00) per each of rentable square feet of the 6310 Initial
Premises) (the “6310 Initial Premises Allowance”), and (ii) One Hundred
Twenty-Nine Thousand Eight Hundred Fifty-Five and 00/100 Dollars ($129,855.00)
(i.e., Five and 00/100 Dollars ($5.00) for each of the rentable square feet of
the 6310 Must-Take Premises) (the “6310 Must-Take Premises Allowance”). The 6310
Initial Premises Allowance shall only be used for costs relating to the initial
design, permitting, management and construction of the improvements which are
permanently affixed to the 6310 Initial Premises, which improvements may include
carpet, or as otherwise allowed pursuant to the express terms of the Lease, as
amended, or this Work Letter Agreement (the “Improvements”) in the 6310 Initial
Premises. The 6310 Must-Take Premises Allowance shall only be used for costs
relating to the Improvements in the 6310 Must-Take Premises. Accordingly, in no
event the 6310 Initial Premises Allowance be used by Tenant in any portion of
the Building or Project other than the 6310 Initial Premises, and in no event
shall the 6310 Must-Take Premises Allowance be used by Tenant, in any portion of
the Building or Project other than the 6310 Must-Take Premises. Except as
otherwise expressly set forth herein, in no event shall Landlord be obligated to
make disbursements pursuant to this Work Letter Agreement in a total amount
which exceeds the 6310 Expansion Premises Improvement Allowance. All
Improvements for which the 6310 Expansion Premises Improvement Allowance has
been made available shall, as more particularly identified in Section 8.5 of the
Original Lease, be and become the property of Landlord.



--------------------------------------------------------------------------------

 

2.1.2 Additional Allowance. In addition to the 6310 Expansion Premises
Improvement Allowance set forth in Section 2.1.1, above, Tenant shall, but only
if so elected by Tenant in writing prior to the date upon which Tenant commences
to construct the Improvements in the 6310 Initial Premises or the 6310 Must-Take
Premises (as applicable), be entitled to a one-time additional allowance in an
amount not to exceed Ten and 00/100 Dollars ($10.00) per rentable square foot of
each of the 6310 Initial Premises and the 6310 Must-Take Premises (the
“Additional Allowance”) to be used solely for hard costs in the construction of
the Improvements. In the event Tenant exercises its right to use all or any
portion of the Additional Allowance, the Monthly Installment of Base Rent for
the applicable 6310 Initial Premises or the 6310 Must-Take Premises (as
otherwise set forth in Section 4 of the Summary of Basic Lease Information, as
amended by Section 4.2 of this First Amendment) shall be increased by an amount
equal to the “Additional Monthly Base Rent” (defined below) applicable to the
6310 Initial Premises or the 6310 Must-Take Premises (as the case may be). The
“Additional Monthly Base Rent” shall mean either (A) to the extent the
Additional Allowance is applicable to the construction of Improvements in the
6310 Initial Premises, an amount equal to the missing component of an annuity,
which annuity shall have (i) such actual amount of the Additional Allowance (if
any) utilized by Tenant in connection with the construction of the Improvements
in the 6310 Initial Premises (expressed as a total amount up to Ten and 00/100
Dollars ($10.00)/per rentable square foot (e.g., Three Hundred Sixty-Four
Thousand Four Hundred Forty and 00/100 Dollars ($364,440.00)) as the present
value amount, (ii) seventy-two (72) as the number of payments, and (iii) 0.81,
which is equal to nine percent and three quarters (9.75%) divided by twelve (12)
months per year, as the monthly interest factor, or (B) to the extent the
Additional Allowance is applicable to the construction of Improvements in the
6310 Must-Take Premises, an amount equal to the missing component of an annuity,
which annuity shall have (i) such actual amount of the Additional Allowance (if
any) utilized by Tenant in connection with the construction of the Improvements
in the 6310 Must-Take Premises (expressed as a total amount up to Ten and 00/100
Dollars ($10.00)/per rentable square foot (e.g., Two Hundred Fifty Nine Thousand
Seven Hundred Ten and 00/100 Dollars ($259,710.00)) as the present value amount,
(ii) a whole number which is equal to the number of full calendar months during
the 6310 Must-Take Premises Term, and (iii) 0.81, which is equal to nine and
three quarters percent (9.75%) divided by twelve (12) months per year, as the
monthly interest factor.

2.1.3 Total Improvement Allowance. The 6310 Expansion Premises Improvement
Allowance and the Additional Allowance, if and to the extent elected to be used
by Tenant, are collectively referred to as the “Improvement Allowance.” In no
event shall Landlord be obligated to make disbursements pursuant to this Work
Letter Agreement in a total amount which exceeds the Improvement Allowance.
One-half (1/2) of the Improvement Allowance shall be used on or before
December 31, 2011, and therefore, as of such date, any amount of the Improvement
Allowance in excess of one-half (1/2) of the Improvement Allowance shall remain
with Landlord and Tenant shall have no further right thereto. Any remaining
one-half (1/2) of the Improvement Allowance which thereafter continues to exist
and has not been used on or before March 31, 2013, shall remain with Landlord
and Tenant shall have no further right thereto.

2.2 Disbursement of the Improvement Allowance. Landlord shall pay to Tenant the
full amount of the 6310 Initial Premises Improvement Allowance within five (5)
business days following the later to occur of (i) January 15, 2011, and (ii) the
completion of construction of the 6310 Initial Premises; provided, however, such
completion of construction shall not be deemed to have occurred unless and until
(x) Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 3262(d)(2) and either
Section 3262(d)(3) or Section 3262(d)(4), (y) Landlord has determined that no
substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the 6310 Building, the curtain wall of the 6310 Building, or the
structure or exterior appearance of the 6310 Building, and (z) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Improvements in the 6310 Initial
Premises has been substantially completed. Similarly, Landlord shall pay to
Tenant the full amount of the 6310 Must-Take Premises Improvement Allowance
within five (5) business days following the completion of construction of the
6310 Must-Take Premises; provided, however, such completion of construction
shall not be deemed to have occurred unless and until (x) Tenant delivers to
Landlord properly executed mechanics lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), (y) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the 6310
Building, the curtain wall of the 6310 Building, or the structure or exterior
appearance of the 6310 Building, and (z) Architect delivers to Landlord a
certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of the Improvements in the 6310 Must-Take Premises has been
substantially completed

 

  EXHIBIT B     -2-  



--------------------------------------------------------------------------------

 

2.3 Building Standards for Improvements; Warm Shell Condition. Tenant
acknowledges that Landlord has established minimum specifications (the “Building
Standards for Improvements”) for the Building standard components to be used in
the construction of the Improvements in the 6310 Expansion Premises, which
Building Standards for Improvements are set forth on Schedule 1 attached hereto.
Except for Building-standard doors, door hardware and lock sets, as well as all
other items expressly identified on Schedule 1 as “not changeable,” Landlord and
Tenant hereby acknowledge and agree that Tenant is not required to use any of
the specific items set forth in Schedule 1 in the construction of the
Improvements, but that such Schedule 1 establishes the minimum quality and
quantity of items listed thereon that are required with regard to the
construction of the Improvements.

2.4 Removal of Non-Conforming Improvements. To the extent any particular
Improvements do not conform to the Building Standards for Improvements
(collectively, the “Non-Conforming Improvements”), and the same are identified
for removal by Landlord at the time of Landlord’s approval of the Construction
Drawings, then Tenant, at its sole cost and expense, shall (A) remove from the
6310 Expansion Premises any such Non-Conforming Improvements so identified for
removal, (B) repair any damage caused by such removal, and (C) and return the
affected portion of the 6310 Expansion Premises to the Warm Shell condition.
Unless Landlord, in its sole and absolute discretion, rescinds such
removal/repair/reconfiguration requirement in writing at least sixty (60) days
prior to the end of the Lease Term, as amended, such removal and replacement of
Non-Conforming Improvements shall be performed promptly and shall be completed
by Tenant on or before the end of the Lease Term, as amended.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Subject to Landlord’s
approval, which approval shall not be unreasonably withheld, delayed, or
conditioned, Tenant shall select and retain an architect/space planner (the
“Architect”) to prepare the “Construction Drawings,” as that term is defined in
this Section 3.1; provided, however, Landlord hereby pre-approves Tony Mansour.
Tenant shall retain (A) the structural, mechanical and electrical engineering
consultants of its choice, subject to reasonable approval by Landlord (which
approval shall not be unreasonably withheld, delayed or conditioned), and
(B) subject to Landlord’s approval (which approval shall not be unreasonably
withheld, delayed, or conditioned), all other engineering consultants designated
by Tenant (the “Engineers”) to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
lifesafety, and sprinkler work in the 6310 Expansion Premises, which work is not
part of the Base Building. The plans and drawings to be prepared by Architect
and the Engineers hereunder shall be known collectively as the “Construction
Drawings.” All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord, and shall be subject to
Landlord’s approval; provided, however, Landlord shall only disapprove any such
Construction Drawing to the extent of a “Design Problem,” as that term is
defined below. Tenant and Architect shall verify, in the field, the dimensions
and conditions as shown on the relevant portions of the base building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord’s review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in this Lease shall
specifically apply to the Construction Drawings. A “Design Problem” is defined
as, and shall be deemed to exist if there could be (i) an effect on the exterior
appearance of the 6310 Building, (ii) an adverse effect on the Base Building
(including without limitation the Building Structure), (iii) an adverse effect
on the Building Systems or the operation and maintenance thereof, or (iv) any
failure to comply with Applicable Laws or Code. Notwithstanding anything to the
contrary contained herein, Landlord acknowledges that Tenant’s security systems
are fundamental to its business operations in the 6310 Expansion Premises, and
Landlord shall reasonably cooperate with Tenant, at no material extra cost to
Landlord, to permit such security systems to be installed in the 6310 Expansion
Premises in accordance with Tenant’s reasonable security requirements. Landlord
further acknowledges that the Improvements may include data center, cafeteria
and exercise facilities, and that Landlord shall reasonably cooperate with
Tenant, at no material extra cost to Landlord, in Tenant’s design of such
facilities.

 

  EXHIBIT B     -3-  



--------------------------------------------------------------------------------

 

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the 6310 Expansion Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord’s receipt of
the Final Space Plan for the applicable 6310 Expansion Premises if the same is
unsatisfactory or incomplete in any respect; provided, however, Landlord shall
only disapprove such Final Space Plans to the extent of a Design Problem.
Landlord shall advise Tenant within five (5) business days after Landlord’s
receipt of the Final Space Plan for the applicable 6310 Expansion Premises if
the same is unsatisfactory or incomplete in any respect. Landlord shall set
forth with reasonable specificity in what respect the Final Space Plan is
unsatisfactory or incomplete (based upon a commercially reasonable standard). If
Tenant is so advised, Tenant shall promptly direct the Architect to cause the
Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require, and immediately thereafter Architect shall
promptly re-submit the Final Space Plan to Landlord for its approval. Such
procedure shall continue until the Final Space Plan is approved by Landlord.

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the applicable 6310 Expansion Premises, to enable the Engineers
and the Architect to complete the “Final Working Drawings” (as that term is
defined below) in the manner as set forth below. Upon the approval of the Final
Space Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and
the Engineers to complete the architectural and engineering drawings for the
applicable 6310 Expansion Premises, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Landlord for Landlord’s
approval. Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Working Drawings. Landlord shall, within five (5) business days after
Landlord’s receipt of all of the Final Working Drawings, either (i) approve the
Final Working Drawings, (ii) approve the Final Working Drawings subject to
specified conditions, which conditions must be stated in a reasonably clear and
complete manner, and shall only be conditions reasonably intended to address a
potential Design Problem, or (iii) disapprove and return the Construction
Drawings to Tenant with requested revisions; provided, however, Landlord shall
only disapprove such Final Working Drawings to the extent of a Design Problem.
If Landlord disapproves the Final Working Drawings, Tenant may resubmit the
Final Working Drawings to Landlord at any time, and Landlord shall approve or
disapprove the resubmitted Final Working Drawings, based upon the criteria set
forth in this Section 3.3, within three (3) business days after Landlord
receives such resubmitted Final Working Drawings. Such procedure shall be
repeated until the Final Working Drawings are approved.

 

  EXHIBIT B     -4-  



--------------------------------------------------------------------------------

 

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the applicable 6310 Expansion Premises by Tenant. After approval
by Landlord of the Final Working Drawings, Tenant shall submit the same to the
appropriate municipal authorities for all applicable building permits. Tenant
hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the applicable 6310 Expansion Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, provided,
however, that Landlord may only disapprove of any such change to the extent the
necessary to eliminate a Design Problem (as requested and approved, a “Tenant
Change”).

3.5 Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter Agreement, Landlord may, in
Landlord’s sole and absolute discretion, transmit or otherwise deliver any of
the approvals required under this Work Letter via electronic mail to Tenant’s
representative identified in Section 5.1 of this Work Letter, or by any of the
other means identified in Section 29.18 of this Lease.

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

4.1 Tenant’s Selection of Contractors.

4.1.1 The Contractor. To the extent applicable, a general contractor shall be
retained by Tenant to construct the Improvements in the 6310 Expansion Premises.
Such general contractor (“Contractor”) shall be selected by Tenant, subject to
Landlord’s prior approval thereof, which approval shall not be unreasonably
withheld or delayed.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by Landlord, which approval shall not be unreasonably withheld or
delayed. If Landlord does not approve any of Tenant’s proposed subcontractors,
laborers, materialmen or suppliers, Tenant shall submit other proposed
subcontractors, laborers, materialmen or suppliers for Landlord’s written
approval.

4.2 Construction of Improvements by Tenant’s Agents.

4.2.1 Construction Contract; Final Costs. To the extent a construction contract
of any type, scope or nature is entered into by Tenant in connection with the
Improvements identified herein, prior to Tenant’s execution of the construction
contract and general conditions with Contractor (the “Contract”), Tenant shall
submit the Contract to Landlord for its approval, which approval shall not be
unreasonably withheld or delayed. Prior to the commencement of the construction
of the Improvements, and after Tenant has accepted all bids for the
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred in connection with
the design and construction of the Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the “Final Costs”). To the extent applicable during its
construction of the Improvements, Tenant shall make monthly progress payments to
the Contractor pursuant to Section 4.4 of this Work Letter Agreement.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Improvement Work.
Tenant’s and Tenant’s Agent’s construction of the Improvements shall comply with
the following: (i) the Improvements shall be constructed in strict accordance
with the Approved Working Drawings; (ii) Tenant’s Agents shall submit schedules
of all work relating to the Tenant’s Improvements to Contractor and Contractor
shall, within five (5) business days of receipt thereof, inform Tenant’s Agents
of any changes which are necessary thereto, and Tenant’s Agents shall adhere to
such corrected schedule; and (iii) Tenant shall abide by all rules made by
Landlord’s Building manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this Work
Letter Agreement, including, without limitation, the construction of the
Improvements. Tenant shall pay a logistical coordination fee (the “Coordination
Fee”) to Landlord in an amount equal to the product of (A) one percent
(1.0%) and (B) an amount equal to the “hard costs” incurred for the actual
construction of the Improvements; provided, however, in no event shall the
amount of such “hard costs” be deemed to exceed the amount of the 6310 Expansion
Premises Improvement Allowance; provided further, however, Landlord and Tenant
hereby acknowledge that such Coordination Fee shall be for services relating to
the coordination of the construction of the Improvements.

 

  EXHIBIT B     -5-  



--------------------------------------------------------------------------------

 

4.2.2.2 Indemnity. Tenant’s indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Improvements, and
(ii) to enable Tenant to obtain any building permit or certificate of occupancy
for the 6310 Initial Premises or the 6310 Must-Take Premises (as the case may
be).

4.2.2.3 Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Improvements
for which it is responsible shall be free from any defects in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof. Each of Tenant’s Agents shall be responsible for the replacement or
repair, without additional charge, of all work done or furnished in accordance
with its contract that shall become defective within one (1) year after the
later to occur of (i) completion of the work performed by such contractor or
subcontractors and (ii) the Lease Commencement Date. The correction of such work
shall include, without additional charge, all additional expenses and damages
incurred in connection with such removal or replacement of all or any part of
the Improvements, and/or the 6310 Building and/or common areas that may be
damaged or disturbed thereby. All such warranties or guarantees as to materials
or workmanship of or with respect to the Improvements shall be contained in the
Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to this Lease
immediately upon completion thereof; provided, however, to the extent such
insurance is not available on a commercially reasonable basis, then Tenant shall
not be required to carry such insurance. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $500,000 per incident,
$1,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

 

  EXHIBIT B     -6-  



--------------------------------------------------------------------------------

 

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor’s equipment is moved
onto the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense. Tenant’s Agents
shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents. All insurance, except Workers’
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Work Letter Agreement. Landlord may, in its reasonable discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of the Improvements and naming Landlord as a co-obligee.

4.2.3 Governmental Compliance. The Improvements shall comply in all material
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the reasonable right to
inspect the Improvements at all times, provided however, that Landlord’s failure
to inspect the Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Improvements
constitute Landlord’s approval of the same. Should Landlord disapprove any
portion of the Improvements, Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord of, the Improvements shall be rectified by
Tenant at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Improvements and such defect, deviation or
matter might adversely effect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the 6310 Building,
the structure or exterior appearance of the 6310 Building or any other tenant’s
use of such other tenant’s leased premises, Landlord may, take such action as
Landlord deems necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Improvements until such time as the defect, deviation
and/or matter is corrected to Landlord’s satisfaction.

4.2.5 Meetings. Tenant and Landlord shall hold regular meetings at reasonable
times (but in no event to be required more often than weekly), with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Improvements, which meetings
shall be held at a location and at times mutually and reasonably agreed upon by
Landlord and Tenant, and Landlord and/or its agents shall receive prior notice
of, and shall have the right to attend, all such meetings, and, upon Landlord’s
request, certain of Tenant’s Agents shall attend such meetings. In addition,
minutes shall be taken at all such meetings, a copy of which minutes shall be
promptly delivered to Landlord. One such meeting each month shall include the
review of Contractor’s current request for payment.

 

  EXHIBIT B     -7-  



--------------------------------------------------------------------------------

 

4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the county
in which the 6310 Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (C) to deliver to Landlord two (2) sets of copies of such record
set of drawings within ninety (90) days following issuance of a certificate of
occupancy for the applicable 6310 Expansion Premises, and (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment, and systems in the
applicable 6310 Expansion Premises.

4.4 Monthly Disbursements. On or before a designated day of each calendar month
during the construction of the Improvements, Tenant shall pay the Contractor, on
a progress-payment basis, pursuant to the terms of the Contract; provided,
however, and notwithstanding any provision to the contrary contained in this
Work Letter Agreement, at least five (5) business days prior to making such
monthly disbursements (or any disbursements of the Improvement Allowance),
Tenant shall have delivered to Landlord: (i) a construction schedule showing, by
trade, the percentage of completion of the Improvements in the applicable 6310
Expansion Premises, detailing the portion of the work completed and the portion
not completed; (ii) copies of invoices from all of Tenant’s Agents for labor
rendered and materials delivered to the applicable 6310 Expansion Premises;
(iii) executed mechanic’s lien releases from all of Tenant’s Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d); and (iv) all other information reasonably
requested by Landlord (collectively, the “Payment Package”). Tenant’s submission
of each Payment Package to Landlord and corresponding payment to Contractor
shall be deemed Tenant’s acceptance and approval of the work furnished and/or
the materials supplied as set forth in such Payment Package.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated James Gillard as its sole
representative with respect to the matters set forth in this Work Letter
Agreement (whose e-mail address for the purposes of this Work Letter is
jgillard@dexcom.com, who shall have full authority and responsibility to act on
behalf of the Tenant as required in this Work Letter Agreement.

5.2 Landlord’s Representative. Landlord has designated Mr. Rick Mount as its
sole representatives with respect to the matters set forth in this Work Letter
Agreement (whose e-mail address for the purposes of this Work Letter is
rmount@kilroyrealty.com), who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter Agreement.

5.3 Time of the Essence in This Work Letter Agreement. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

 

  EXHIBIT B     -8-  



--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

BUILDING STANDARDS FOR IMPROVEMENTS

The following Premises Improvements Standards identify the minimum quality for
items used in the construction of Premises Improvements at the property
identified above.

All Premises Improvement work associated with the project identified above shall
comply with this Building Standard for a minimum quality of material and general
design guidelines for specific design criteria, product specifications and means
and methods to be employed during the execution of the work.

STANDARD PARTITIONS

DEMISING PARTITION

 

a. 3-5/8” x 25 min. gauge metal studs @ 16” on center.

 

b. 1 layer each side 5/8” thick type ‘x’ gypsum wallboard (where required).

 

c. From floor slab to underside of concrete and metal deck floor/roof structure.

 

d. R11 batt sound insulation in partition cavity (portion of walls – corridor,
bathrooms & some office).

 

e. Partition taped and sanded smooth to receive paint.

 

f. Fire caulk @ partition and metal deck as required by City of San Diego.

 

g. Provide minimum opening above ceiling as required for return air, with sound
boots.

INTERIOR PARTITION

 

a. 2-1/2” x 25 gauge metal studs @ 24” on center.

 

b. 1 layer each side 5/8” thick type ‘x’ gypsum wallboard. From floor slab to
underside of ceiling grids as applicable. Height may vary.

 

c. Diagonal Bracing: 2-1/2” x 25 gauge metal studs at 45 degree diagonal to
structure above staggered @ 4’-0” on center, and at door openings.

 

d. Partition taped and sanded smooth to receive paint to a minimum of Level 4
finish.

 

e. Metal corner bead at terminations of partitions and at the ceiling.

 

f. All demising walls and tenant conference room walls to receive R-11 batt
insulation within partition cavity and four foot on either side of partition
over ceiling.

INTERIOR ONE-HOUR SEPARATION PARTITION

 

a. Same as demising partition with fire dampers as required for penetrations and
return air.

 

b. Type X 5/8” wallboard shall be fire taped where fire ratings are required.

INTERIOR LOW PARTITION

 

a. 2-1/2” x 25 gauge metal studs @ 16” on center.

 

b. 1 layer each side and top 5/8” thick type ‘x’ gypsum wallboard.

 

c. Heights vary to maximum of 68” above floor.

 

d. Metal corner beads at all exposed corners.

 

e. Partition taped and sanded smooth to receive paint to a minimum of Level 4
finish.

 

f. Pipe support at free end within partition cavity and every 4’ on center.



EXTERIOR WALL FURRING

 

a. Below glazing sill and above glazing head, 1 layer 5/8” thick gypsum
wallboard.

 

b. Taped and sanded smooth to receive paint.

COLUMN FURRING

 

a. 2-1/2” x 25 gauge metal studs @ 24” on center.

 

b. 1 layer one side 5/8” thick type ‘x’ gypsum wallboard.

 

c. From floor slab to 6” above ceiling grid or to deck above.

 

d. Partition taped and sanded smooth to receive paint to a minimum of Level 4
finish.

 

 

SCHEDULE 1 TO

EXHIBIT B

    -1-  



--------------------------------------------------------------------------------

 

DOORS, FRAMES AND HARDWARE

SINGLE CORRIDOR DOOR AND HARDWARE

 

a. Single leaf U.L. rated, 20-minute suite entry door label attached to hinge
side of door, 1-3/4” x 3’-0” x 8’-10”, solid core wood, clear plain sliced
select white maple, book matched edges. Door shall be pre-finished and
pre-mortised for hardware.

 

b. Frame: 3’-0” x 8’-10” “ Western Integrated prefinished satin aluminum with
clear coat with squared edge, 20-minute fire rated.

 

c. Hardware: Butts: two pair per door, Hager 700; Door Hardware: Schlage “L”
Series, Lever style #17, A- Wrought Rose- typ.; Entrance Lockset # L9453P-626,
Latchset # L9010P-626, and Office Lockset # L9050-626; Door Stop: Hager 236W,
concave wall stop; Closer: LCN #1461FC (where required); typical hardware
finish: satin aluminum or satin stainless steel throughout unless otherwise
noted.

 

d. Closer at entry doors and any rated doors required by code: LCN 1460 Series,
4111 cylinder for accessibility.

DOUBLE CORRIDOR DOOR AND HARDWARE

 

a. Double leaf U.L. rated 20-minute suite entry doors with label attached to
hinge side of doors, 1-3/4” x 6’-0” x 8’-10”, solid core wood, clear plain
sliced select white maple, book matched edges. Door shall be pre-finished and
pre-mortised for hardware. Book match face veneers with premium veneers grade of
doors with matching veneer at vertical edge.

 

b. Door shall be pre-finished and mortised for hardware.

 

c. Frame: 6’-0” x 8’-10”, ‘Western Integrated’ prefinished satin aluminum with
clear coat with squared edge, 20-minute fire rated.

 

d. Hardware: Same as above modified and supplemented for double doors.

SINGLE INTERIOR DOOR AND HARDWARE

 

a. Single leaf, 1-3/4” x 3’-0” x 8’-10”, solid core wood, 5 ply, plain sliced
maple veneer, clear finish and premium grade.

 

b. Matching veneer at vertical edges.

 

c. 20-minute rated with label attached to hinge side of door.

 

d. Door shall be prefinished and mortised for hardware.

 

e. Frame: 3’-0” x 8’-10”, ‘Western Integrated’ flush trim clear anodized
extruded aluminum, 20-minute fire rated.

 

f. Hardware: Schlage “L” Series: Lever style #17, A- Wrought Rose, finish 626
satin chrome. Corbin Russwin cylinders with an inter-changeable core and keyway.
Hinges: AB700, 4.5 x 4.5, ‘Hager’, finish: stainless steel – satin. Stop:
‘Trimco’ 1211 series, finish 626.

 

g. Sidelights shall be provided at all private offices as applicable.

DOUBLE INTERIOR DOOR AND HARDWARE

 

a. Double leaf, 1-3/4” x 6’-0” x 8’-10”, solid core wood, 5 ply, plain sliced
maple veneer, clear finish and premium grade.

 

b. Match face veneers of doors. Matching veneer at vertical edges.

 

c. 20-minute rated with label attached to hinge side of the door.

 

d. Door shall be prefinished and mortised for hardware.

 

e. Frame: 6’-0” x 8’-10”, ‘Western Intgrated’ flush trim clear anodized extruded
aluminum, 20-minute fire rated.

 

f. Hardware: Schlage “L” Series: , Lever style #17, A- Wrought Rose- typ, finish
626 hardware finish 626 satin chrome. Corbin Russwin cylinders with an
inter-changeable core and D3 keyway. Hinges: AB700, 4.5 x 4.5, ‘Hager’, finish:
stainless steel – satin. Stop: ‘Trimco’ 1211 series, finish 626. Auto flush
bolts: DCI No. 942, finish to match 626. Coordinator: DCI No. 600 series, finish
to match 626. Closer: LCN 4041 series, parallel arm-heavy duty, finish: to match
626. Closer: LCN 4041 series, parallel arm-heavy duty, finish to match 626.
Astragal: ‘Pemco’ 355CV.



OPTIONAL DOORS AS APPROVED BY LANDLORD

 

a. Optional Doors as Selected by the Tenant for the tenant’s interior space may
be submitted as outlined below subject to Landlords Approval:

 

  •  

Premium Grade wood doors with single glass lites with a stained and lacquered
finish. Colors to match building standard, subject to Landlord Approval

 

 

SCHEDULE 1 TO

EXHIBIT B

    -2-  



--------------------------------------------------------------------------------

 

  •  

Herculite Glass Doors with Stainless Steel Styles at top and bottom and
concealed hinges.

 

  •  

Aluminum Storefront Doors with clear anodized finish set in Aluminum frames to
match.

ACOUSTICAL CEILINGS

 

a. 2’ X 2’ x 9/16” Armstrong, Superfine XL 9/16” exposed tee system, finish:
matte white, Steel T-bar grid system with wire suspension and seismic bracing
per code.

 

b. Tile: 24” X 24” X 7/8” Armstrong acoustical tile; Pattern - Dune with tegular
edge detail: Color - white.

 

c. Optional Ceiling Tile and Grid as Selected by the Tenant for the tenant’s
interior space may be submitted as outlined below subject to Landlords Approval.

 

d. Premium Grade Architectural Ceiling Tile and Grid subject to code compliance
with textures and finishes as selected by tenant, subject to Landlord Approval.

 

e. Tenant may elect to design an open ceiling plan subject to Landlords
Approval.

 

f. Open Ceilings may incorporate the following:

 

  •  

Floating Architectural Ceilings with Composo Edges and trims.

 

  •  

Floating Hard lid ceilings.

 

  •  

Painted and Exposed Structure for Loft Style Architectural Impact.

ELECTRICAL

The main base building electrical service consists of a 1,200 Amp, 480/277 Volt
3 Phase, 4 Wire Switch board identified as HSE located within an electrical room
for house panels and core services

A separate 3,000 Amp, 480/277 Volt - 3 Phase - 4 wire Switchboard identified as
“MSE” is also located within the electrical room for tenant distribution.

277v distribution, lighting panels, transformers and 120v convenience power
panels shall be part of the Premise Improvements.

All electrical distribution shall be fully engineered in compliance with local
building codes, the National Electric Code and California Title 24 and shall be
subject to Landlords review and approval.

Tenant electrical drawings shall include a review of the base building
electrical drawings to include all necessary metering, distribution and
connections.

Tenant electrical design, fixtures and components shall be subject to
certification by Landlord’s consultant.

LIGHT FIXTURES

 

a. Recessed Columbia 2x4 Direct/Indirect Fluorescent Fixture. (Verify and Match
existing)

 

  a. STR24-2326-MPO-EB8277

 

  b. Micro Perforated Mesh Lamp Shield.

 

  c. (2) T-8 lamps per fixture with electronic rapid start ballast

 

  d. Lamps: Phillips 32 Watt

 

  e. Color 3500K

 

b. Recessed Columbia 2x2 Direct/Indirect Fluorescent Fixture. (Verify and Match
existing)

 

  a. STR22-217G-MPO-EB8277

 

  b. Micro Perforated Mesh Lamp Shield.

 

  c. (2) T-8 lamps per fixture with electronic rapid start ballast

 

  d. Lamps: (2) 17w WT8-82CRI

 

  e. Color 3500K

 

c. Delray Rocket II Pendant Hung Compact Fluorescent Light Fixtures

 

d. Verve II Suspended Linear Indirect Fixture

Tenant may elect to use additional or alternate Architectural Lighting subject
to Landlords Approval of Plans and Specs.

LIGHT CONTROLS

 

a. Novitas Sensors.

 

 

SCHEDULE 1 TO

EXHIBIT B

    -3-  



--------------------------------------------------------------------------------

 

b. Wall - #01-DL401.

 

c. Ceiling: One Way 01-100.

 

d. Ceiling: Two Way 01-110

ELECTRICAL WALL OUTLET

 

a. Specification Grade, Leviton 15A, 125V, Decora/single switch.

 

b. Color - White.

 

c. Mounted vertically.

 

d. Outlet height at 15” above finish floor to centerline of outlet U.O.N. as
required for ADA compliance.

TELEPHONE WALL OUTLET

 

a. Mud ring cut into wall - mounted vertically.

 

b.

 3/4” metal conduit stub above ceiling with 6” pigtail at top of wall.

 

c. Cover plate and wiring by Tenant’s telephone vendor.

EXIT SIGN LIGHTS

 

a. Alkco Edge-Glo Exit /Directional signs, recessed ceiling mounted LED housing,
green letters on a clear panel background or equivalent.

 

b. Provide exit lights with battery back up at all exits required by code.

 

c. All life safety items including horns & strobes and speaker shall have white
covers.

AUTOMATIC FIRE SPRINKLERS

 

a. Fully fire sprinklered building with main and branch distribution lines
available for tenant modification.

 

b. Reliable sprinkler model “G” pendant semi-recessed sprinkler with white
sprinkler and escutcheon.

 

  •  

165 degree Fahrenheit temperature rating.

 

c. Reliable sprinkler model “G4” concealed sprinkler head with white cover
plate. (To be used in all public areas).

 

  •  

165 degree Fahrenheit temperature rating.

HEATING AND AIR CONDITIONING DISTRIBUTION

All mechanical design shall be fully engineered in compliance with local
building codes, the Uniform Mechanical Code and California Title 24.

All new mechanical fixtures and components shall be subject to certification by
Landlord’s consultant.

AIR DISTRIBUTION FOR TYPICAL FLOORS

Interior Zones shall be conditioned by Water Source Heat Pumps and installed as
part of the tenant improvements. Water Source Heat Pumps shall be sized as
required to meet ASHREA standards and equipped with Vibration Isolators,
Balancing Valves, Strainers, Flow Controls and Shut Off Valves.

Condenser water is delivered to the individual floors by a condenser water loop
that is sized as required and installed as a part of the shell construction.

Each zone shall be controlled by an electronic thermostats tied back to the base
building energy management system.

Tenant may elect to design an open ceiling plan with existing exposed galvanized
rigid ductwork configured as required for tenant distribution of conditioned
air.

Air delivery above concealed ceiling spaces may be via low pressure, insulated
ducting with air diffusers as described below. Diffusers may be any one of the
following as selected by the tenant and tenant’s Architect.

 

  •  

Lay-in tile ceiling diffusers.

 

  •  

Architectural air-bar linear diffusers.

 

  •  

Light troffer diffusers.

 

 

SCHEDULE 1 TO

EXHIBIT B

    -4-  



--------------------------------------------------------------------------------

 

PLUMBING

All plumbing design shall be fully engineered in compliance with local building
codes, the Uniform Plumbing Code and California Title 24.

All new plumbing fixtures shall be subject to certification by Landlord’s
consultant.

Approved plumbing fixtures include:

 

a. “Elkay” Pacemaker sink # PSR-1720 - stainless steel, two faucet holes, or
equivalent.

 

b. Hi-Arc Dual Handle bar faucet by “Elkay” # LK-2437-BH or equivalent.

 

c. Undercounter Dishwasher: Asko model #D1706, suitable for ADA requirements.

 

d.

Garbage Disposal: Insinkerator, Model #77,  3/4 horsepower, stainless steel
construction.

FINISHES

GLAZING / WINDOW FRAMES AT OFFICES & CONFERENCE ROOM:

 

a. Shall be Western Integrated aluminum, 3-3/4” or 4-7/8” throat, pre-finished
satin aluminum w/ clear coat with squared edge- to match standard door frames
style and color.

 

b.

 1/4” glazing, clear, tempered where required by code.

 

c. Side-lite glazing, size: 1’-6” wide by full height (inside window frame to
window frame)

 

d. All private office shall have side-lites.

PAINT

 

a. Manufacturer: As approved Landlord.

 

b. Two coats minimum semi-gloss interior latex washable paint.

 

c. Include paint on tenant side of demising partition, both sides of interior
partition, above and below exterior glazing as required and all column fur outs
and perimeter walls.

FLOOR COVERING/LOBBY & COMMON AREAS

 

a. Carpet: Loop: 28 oz. or equal, Manufacture as approved Landlord.

 

b. Direct glue down installation for all carpet.

 

c. 12 x 12 Vinyl Tile shall be ‘Armstrong’ or approved equal.

 

d. Optional architectural flooring as approved by Landlord

TILE FLOORING

 

a. Ceramic tile or Natural stone as selected by tenant subject to Landlord’s
approval.

BASE

 

a. 2-1/2” Rubber Base by Roppe

 

b.

2  1/2” tile base in tiled areas as approved by Landlord.

PLASTIC LAMINATE

 

a. Formica, Wilsonart or approved equal.

WINDOW COVERINGS

 

a. Exterior window covering to be PVC Perforated Vertical Blinds.

 

b. Blinds to be sized to fit inside window module.

 

c. MechoShade –With Landlord’s prior approval, manually operated units are to
receive ThermoVeil 0900 Series Privacy Weave ShadeCloth with an approximate
openness factor of 0-1%. Color is to match (0910 Light Grey) the fabric used on
the shades.

FIRE/LIFE SAFETY

Fire Life Safety components shall be furnished and installed as required by the
City of San Diego Fire Marshall and installed by the Landlord’s Building Life
Safety contractor at the Tenant’s sole cost and expense.

 

 

SCHEDULE 1 TO

EXHIBIT B

    -5-  



--------------------------------------------------------------------------------

 

EXHIBIT C

LOCATION OF THE EXPANSION PARKING PASSES

LOGO [g113726ex10_27pg26.jpg]

 

  EXHIBIT C     -1-  



--------------------------------------------------------------------------------

 

LOCATION OF AMENDED 6340 PARKING PASSES

LOGO [g113726ex10_27pg27.jpg]

 

  EXHIBIT C     -2-  



--------------------------------------------------------------------------------

 

LOCATION OF SUPPLEMENTAL PARKING PASSES

LOGO [g113726ex10_27pg28.jpg]

 

  EXHIBIT C     -3-  



--------------------------------------------------------------------------------

 

EXHIBIT D

PRE-APPROVED LOGO

LOGO [g113726ex10_27pg29.jpg]

 

  EXHIBIT D     -1-  